 1
                                                       June 21, 2021
 2
                                                           VPC
 3
                                                            JS-6
 4
 5
 6                           UNITED STATES DISTRICT COURT
 7                          CENTRAL DISTRICT OF CALIFORNIA
 8                                               Case No. 2:19-cv-09597-SB-MAA
 9   Phyllis Scovell

10                                               ORDER FOR DISMISSAL WITH
                                 Plaintiff,      PREJUDICE
11
12   v.
13   DRIVERS MANAGEMENT, LLC, a
     wholly-owned subsidiary of WERNER
14   ENTERPRISES, INC., a Nebraska
     Corporation
15
16
                                 Defendants.
17
18
19
             The parties’ joint stipulation of dismissal is granted. (Dkt. No. 78.) Pursuant
20
     to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), the entire action, including all
21
     claims and counterclaims stated herein against all parties, is hereby dismissed with
22
     prejudice.
23
24
25        Dated:   June 21, 2021

26                                                    Stanley Blumenfeld, Jr.
27                                                   United States District Judge

28


                                                 1
